Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
1. This Office Action is in response to the application filed on 11/30/2020. Claims 1-20 are pending in this application. Claims 1, 8 and 15 are independent claims.

Claim Objections
2. Claims 7 and 14 are objected to because of the following informalities: Claim limitations of the claims 7 and 14 such as “based on determining that the test results on not valid” should be changed to “based on determining that the test results are not valid”.  Appropriate correction is required.

Claim Rejections - 35 USC § 103
3. In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

4. The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

5. Claims 1, 3, 8, 10, 15 and 17 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over 


As per Claim 1, Hanumanthappa teaches of a method, comprising: receiving, by a device, test results associated with execution of an application on first [temporary] infrastructure; comparing, by the device, the test results to expected test results; determining, by the device and based on comparing the test results to the expected test results, that the test results are not valid; (Par 4-5, For example, record and replay testing may be an effective tool during regression testing to verify that any changes made to any portion (e.g., unit) of software results in the desired outcome. Record and replay testing may work with any type of software application with an output interface, such that the actual results generated during testing may be compared with the expected results to detect errors or bugs. During regression testing, new software bugs or regressions may be uncovered, and may thus be corrected before releasing a new version of the software. Regression testing may be performed to test a system efficiently by systematically selecting the appropriate minimum set of tests needed to adequately cover a particular change and may involve rerunning previously completed tests and checking whether program behavior has changed and whether previously fixed faults have re-emerged. Par 37, if a message is an output message, the GUTS engine 305 may compare the output message generated by process 301 with the corresponding recorded output message in the stored record sequence to test the accuracy of process 301 and detect bugs or errors in process 301.)
Hanumanthappa does not specifically teach, however Rawlins teaches of modifying, by the device, test parameters associated with the application; and (Par 19, A test generator that can generate one or more tests based on one or more templates is described. The tests generated can change various testing parameters such as input values, modules in the application, configuration settings, data types, communication parameters, or other application elements, and such changes can be generated automatically during testing. Deployment and undeployment of applications also may be automated for testing.)

Neither Hanumanthappa nor Rawlins specifically teaches, however Weissman teaches of execution of an application on first [temporary] infrastructure; causing, by the device, execution of the application on second temporary infrastructure based on the [modified] test parameters. (Col 7, lines 40-50, The testing environment provided by the platform may allow testing the application in all allowed configurations, which may include target organization edition settings. This may involve creating throw-away test organizations with those editions, installing all the code, and/or running the code. Further, the testing code may be allowed to emulate the different editions or settings in-place in the developer organization temporarily, without committing any of those changes. Claim 1, creating a temporary test environment having the identified settings; determining from the settings a version of the application to be tested; identifying a portion of the developed application including the version of the application to be tested, using the data structure; and testing the identified portion of the developed application in the temporary test environment. It’s obvious to execute different versions of application with different test parameters on different temporary test environments such as first and second temporary infrastructure. Col 11, lines 11-18, In one embodiment, it may be determined whether the at least one test meets predetermined criteria. As an option, the predetermined criteria may include a test result. For example, the test may be executed utilizing known parameters and it may be determined whether the execution results in an acceptable predetermined result. In some cases, the predetermined result may include a standard deviation such that the result of the execution may be within a range of values.)
Therefore, it would have been obvious for one of the ordinary skill in the art before the effective filing date of the claimed invention to add execution of an application on first [temporary] infrastructure; causing, by the device, execution of the application on second temporary infrastructure based on the [modified] test parameters., as conceptually seen from the teaching of Weissman, into that of 

As per Claim 3, Rawlins teaches of the method of claim 1, further comprising: automatically generating one or more other test parameters; and wherein causing execution of the application further comprises: causing execution of the application further based on the one or more other test parameters. (Par 19, A test generator that can generate one or more tests based on one or more templates is described. The tests generated can change various testing parameters such as input values, modules in the application, configuration settings, data types, communication parameters, or other application elements, and such changes can be generated automatically during testing. Deployment and undeployment of applications also may be automated for testing. Par 57, For example, the user must select the operating system and language they wish to run, and then add the test case to the queue based on those parameters. Par 108, After the user has logged on, using TMS User Interface 301, he or she can define parameters of tests to be performed on one or more test devices, including defining test cases, test suites, test configurations, test cycles, and/or test queues described above.)
Therefore, it would have been obvious for one of the ordinary skill in the art before the effective filing date of the claimed invention to add automatically generating one or more other test parameters; and wherein causing execution of the application further comprises: causing execution of the application further based on the one or more other test parameters, as conceptually seen from the teaching of Rawlins, into that of Hanumanthappa because this modification can help debug the software application with various test parameters with configurations and testing environments to better analyze and fix the bugs in the applications.



Re Claim 10, it is the system claim, having similar limitations of claim 3. Thus, claim 10 is also rejected under the similar rationale as cited in the rejection of claim 3.

Re Claim 15, it is the product claim, having similar limitations of claim 1. Thus, claim 15 is also rejected under the similar rationale as cited in the rejection of claim 1.

Re Claim 17, it is the product claim, having similar limitations of claim 3. Thus, claim 17 is also rejected under the similar rationale as cited in the rejection of claim 3.

5. Claims 2, 9 and 16 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over 
Hanumanthappa (US PGPub 20180285249), in view of Rawlins (US PGPub 20090307763), and further in view of Weissman (US Patent 8145651), and further in view of Li (US PGPub 20180069774).

As per Claim 2, Li teaches of the method of claim 1, wherein the test parameters indicate one or more of: an application type associated with the application, an application location, in memory, of the application, a source data location, in the memory, of source data, one or more tests to perform on the application, or a list of physical infrastructure to be temporarily simulated for testing the application. (Par 41, the test parameters may include such information as the identity of the source computing device/system onto which the uploader module is installed or to which the uploader module has access, and identity of the destination storage location to which data is to be exported, a type of test to be performed, a frequency of testing to be performed, and the like.)


Re Claim 9, it is the system claim, having similar limitations of claim 2. Thus, claim 9 is also rejected under the similar rationale as cited in the rejection of claim 2.

Re Claim 16, it is the product claim, having similar limitations of claim 2. Thus, claim 16 is also rejected under the similar rationale as cited in the rejection of claim 2.

5. Claims 4, 11 and 18 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Hanumanthappa (US PGPub 20180285249), in view of Rawlins (US PGPub 20090307763), and further in view of Weissman (US Patent 8145651), and further in view of Rangasamy (US PGPub 20170244593).

As per Claim 4. Rangasamy teaches of the method of claim 1, wherein the first temporary infrastructure and the second temporary infrastructure are implemented via one or more containers of a cloud computing environment. (Par 64, 104, 121, deploying the selected numbers of containers in each cloud service, in association with information for a customer account, and may perform a DR process in the context of deploying, creating, and managing up to the selected numbers of containers in each cloud service, services 124, potentially under different license terms for normal use and for temporary use in a DR process if needed. … provision a temporary DR infrastructure interface layer to buffer a service request queue, select a backup cloud service provider network, provision DR infrastructure layers in containers of the backup cloud service provider network, copy code and state from containers of the backup cloud service provider network to the DR infrastructure layers, apply the 
Therefore, it would have been obvious for one of the ordinary skill in the art before the effective filing date of the claimed invention to add the first temporary infrastructure and the second temporary infrastructure are implemented via one or more containers of a cloud computing environment., as conceptually seen from the teaching of Rangasamy, into that of Hanumanthappa and Rawlins because this modification can help debug the software application with various test parameters with configurations and testing environments to better analyze and fix the bugs in the applications.

Re Claim 11, it is the system claim, having similar limitations of claim 4. Thus, claim 11 is also rejected under the similar rationale as cited in the rejection of claim 4.

Re Claim 18, it is the product claim, having similar limitations of claim 4. Thus, claim 18 is also rejected under the similar rationale as cited in the rejection of claim 4.

5. Claims 5, 12 and 19 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Hanumanthappa (US PGPub 20180285249), in view of Rawlins (US PGPub 20090307763), and further in view of Weissman (US Patent 8145651), and further in view of Chung (US PGPub 20040207387)

As per Claim 5. Chung teaches of the method of claim 1, wherein comparing the test results to the expected test results comprises at least one of: comparing a quantity of errors generated by the application during execution of the application to an expected quantity of errors, comparing loads encountered by the first infrastructure during execution of the application to an expected first infrastructure load, comparing resource utilization during execution of the application to an expected resource utilization, or comparing a quantity of time associated with execution of the application 
Therefore, it would have been obvious for one of the ordinary skill in the art before the effective filing date of the claimed invention to add comparing a quantity of errors generated by the application during execution of the application to an expected quantity of errors, as conceptually seen from the teaching of Chung, into that of Hanumanthappa and Rawlins because this modification can help debug the software application with various test parameters with configurations and testing environments to better analyze and fix the bugs in the applications.

Re Claim 12, it is the system claim, having similar limitations of claim 5. Thus, claim 12 is also rejected under the similar rationale as cited in the rejection of claim 5.

Re Claim 19, it is the product claim, having similar limitations of claim 5. Thus, claim 19 is also rejected under the similar rationale as cited in the rejection of claim 5.


s 6, 13 and 20 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Hanumanthappa (US PGPub 20180285249), in view of Rawlins (US PGPub 20090307763), and further in view of Weissman (US Patent 8145651), and further in view of Gao (US PGPub 20120054551).

As per Claim 6, Gao teaches of the method of claim 1, further comprising: causing removal of the first temporary infrastructure based on determining that the test results are not valid. (Par 35, After running test cases on the software product, resource controller 204 cleans up the testing environment and either deletes the testing environment or saves the testing environment as a template in resource controller 204.)
Therefore, it would have been obvious for one of the ordinary skill in the art before the effective filing date of the claimed invention to add causing removal of the first temporary infrastructure based on determining that the test results are not valid, as conceptually seen from the teaching of Gao, into that of Hanumanthappa and Rawlins because this modification can help debug the software application with various test parameters with configurations and testing environments to better analyze and fix the bugs in the applications.

Re Claim 13, it is the system claim, having similar limitations of claim 6. Thus, claim 13 is also rejected under the similar rationale as cited in the rejection of claim 6.

Re Claim 20, it is the product claim, having similar limitations of claim 6. Thus, claim 20 is also rejected under the similar rationale as cited in the rejection of claim 6.

5. Claims 7 and 14 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Hanumanthappa (US PGPub 20180285249), in view of Rawlins (US PGPub 20090307763), and further in view of Weissman (US Patent 8145651), and further in view of Farrell (US Patent 8627289).

As per Claim 7, Hanumanthappa teaches of the method of claim 1, further comprising: providing, based on determining that the test results on not valid, one or more notifications to one or more user devices, the one or more notifications comprising: data identifying one or more errors in the application, and (Par 5, Record and replay testing may work with any type of software application with an output interface, such that the actual results generated during testing may be compared with the expected results to detect errors or bugs.)
Farrell teaches of data identifying one or more recommended modifications for the application. (Col 1, lines 55-62, and col 2, lines 62-64, What is needed is an automated solution that detects configuration problems in an ECLIPSE-based software application. That is, the solution would automatically analyze all the features and feature patches of an ECLIPSE-based application to determine the existence of configuration errors and/or concerns. Ideally, such a solution would provide a report of any identified configuration problems with recommended resolutions. . Claim 14, wherein the determined configuration problems of the test report are grouped into at least one section, wherein the at least one section includes a missing software elements section, a missing meta data section, a versioning errors section, a platform filter issues section, an incomplete dependencies section, and a captured errors and warnings section, wherein the test report includes a recommended solution for the determined configuration problems.)
Therefore, it would have been obvious for one of the ordinary skill in the art before the effective filing date of the claimed invention to add data identifying one or more recommended modifications for the application, as conceptually seen from the teaching of Farrell, into that of Hanumanthappa and Rawlins because this modification can help debug the software application with various test parameters with configurations and testing environments to better analyze and fix the bugs in the applications.





Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAE UK JEON whose telephone number is (571)270-3649.  The examiner can normally be reached on 9am-6pm. Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice. If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Chat Do can be reached on 571-272-3721.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JAE U JEON/Primary Examiner, Art Unit 2193